Gill, J.
The only matters assigned for error, and on which plaintiff asks a reversal, relate to the admission of certain evidence on the part of the defendant.
J. M. Baker, plaintiff ’s father, testified for plaintiff, and though his evidence was not clear as to the extent of plaintiff’s undertaking to pay the debts of the said J. M. Baker, in consideration of the conveyance of the land, it yet tended to prove plaintiff’s claim that he and his brother Sam were to pay such debts only to the extent of eight thousand dollars and no more. Then as tending to impeach the witness, J. M. Baker, on cross-examination the following question was asked by defendant’s counsel:
Question number 1: “ Bid you have a conversation with plaintiff and T. W. Shaw at McCredie on or about the twenty-second of November, 1886, in which you *618stated that you had sold the old farm in good faith; that you were sick in bed at the time and never expected to get up again, and that you made the deed to your sons, plaintiff and Sam, in good faith that you might arrange to pay your debts ? ”
To this question plaintiff’s counsel objected on the ground that it was irrelevant and immaterial, and that it called for a conversation long after the witness had made the deed to plaintiff and the witness was not a party to the suit.
The court held the question competent as laying the foundation to contradict and impeach the witness and permitted the witness to answer. To which ruling of the court, plaintiff’s counsel excepted at the time and saved his exception.
Witness answered:' “I don’t remember that I made such a statement.”
Question number 2, by defendant’s counsel: “Did ‘ you say in that conversation that you had given to plaintiff a list of your debts and told him to pay off at once the most urgent, and get time on the others until they could pay them all ? ”
To this question the same objection was made by plaintiff’s counsel; the same ruling of the court for the same reasons, and exception saved.
Witness answered: “I don’t recollect that I said that to them.”
After several questions of the same character with like rulings of the court the question number 3 was asked: “Did you say in that conversation that your son, Sam, was the principal cause of your trouble? That you had left a large amount of personal property on the old place in Sam’s hands, some three or four thousand dollars’ worth, and that you could get nothing out of him?”
To this question plaintiff’s counsel objected on the ground that the evidence called for was irrelevant and *619immaterial ; that the conversation was long after the execution and delivery of the deed to plantiff, and that the witness was not a party to the suit. The objection was overruled by the court and plaintiff excepted and at that time saved his exception.
The following letters written to W. W". Robinson by J. M. Baker were offered in evidence:
“McCredie, August 5, 1886.

ilMr. Wtn. Robinson.

“ Dear Friend : —I made arrangements with Bob to pay all my debts as fast as he could. I gave him your name and told him you wanted your money. I gave him a list of what I owed. I have not heard from a man since.
(Signed) “ John M. Baker.”
Defendant also read another letter from J. M. Baker to Robinson of date March 29, 1886, and all over the objections of the plaintiff:
Defendant followed up this evidence by that of witnesses whose testimony tended to contradict that of J. M. Baker as to these various conversations, and to all this plaintiff objected for the same reasons heretofore ♦ given and to the ruling of the court, in admitting such evidence, exceptions were saved.
It is a well settled rule that a witness cannot be cross-examined as to any fact collateral or irrelevant to the issues merely for the purpose of contradicting him by other evidence, and thereby discrediting his testimony. But it is not improper to inquire of a witness if he has not on a former occasion given a different account of the matter about which he has testified in order to lay the foundation for impeaching his testimony by contradicting him. 1 G-reenl. Ev., sec. 449.
It is also a well understood rule that before introducing the contradicting witnesses, that the attention of the impeached witness shall be first called to the *620matter, time, place and circumstances, so that he may have an opportunity to give his version and to explain what was said, etc.
Now, in this view of the law of evidence, some of the testimony above adduced by the defendant, in the cross-examination of the father of plaintiff, was not entirely proper. Questions 1 and 2 did pertain to the issue. If the witness had, on a former occasion, used the language imputed to him in these interrogatories, it was in regard to matter here in issue, and it would seem contradictory to his utterances at the trial. So, too, it may be said of the letter by the witness written to Robinson, August 5, 1886. But the answer to question above numbered 3, it would seem, lent no light to the issue before the court, and as much can be said of the letter of March 29, 1886, before the arrangement was made between plaintiff and his brother Sam and the father, J. M. Baker. This evidence was wholly immaterial to the issues of the case, and had no place at this trial in the circuit court.
Again, when witnesses for the defendant were called to establish these former contradictory statements, alleged to have been made by the witness sought to be impeached, their attention should have been called directly to the alleged matter of conversation about which the plaintiff’s witness had been interrogated. The questions put by defendant’s counsel, inquiring generally what was said by J. M. Baker at the time and place, were too comprehensive.
They should have been confined to the inquiry whether or not the witness, sought to be contradicted, used the language or the substance thereof which he had declined to admit. However this worked no injury to the plaintiff, since the answers of the impeaching witnesses were confined, in reasonable bounds, to the statements alleged to have been made by J. M. Baker, and to which his attention had been called. Neither do we *621think the errors heretofore referred to, of such importance as to warrant a reversal of this cause. They relate to matters of no particular significance, and we do not see that they could have prejudiced the plaintiff’s case. W e should be slow to send this case back for a new trial, when upon reviewing the entire evidence, as shown by the record, a case so entirely meritorious is made for the defendant. Even to exclude the objectionable testimony, sufficient yet remains to justify this court in concluding that a new trial would quite surely result as the former — for the defendant on all the issues of the case. The judgment, therefore, of the circuit court is affirmed.
The other judges concur.